Citation Nr: 1546091	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased initial rating for an anxiety disorder, claimed as posttraumatic stress disorder (PTSD), and currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The April 2010 rating decision denied the Veteran's claim of service connection for anxiety, which was later granted, and declined to reopen the previously-denied claim of entitlement to service connection for hepatitis C.  The Veteran filed a notice of disagreement (NOD) in April 2010, and the RO issued a Statement of the Case (SOC) regarding the issue of whether new and material evidence had been received to reopen the claim for hepatitis C in February 2011.  The Veteran subsequently filed a VA Form 9, substantive appeal, regarding that issue in March 2011.  In a March 2013 rating decision, the RO granted service connection for anxiety, which the Veteran had claimed as PTSD.  The Veteran filed a NOD, in which he expressed his disagreement with the rating assigned in April 2013 and a SOC was issued in November 2014.  The Veteran filed a VA Form 9 in November 2014.      

The Board notes that the Veteran was afforded a travel Board hearing in August 2015.  A transcript of the hearing has not been associated with the claims file.  

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hepatitis C and entitlement to an increased initial rating for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied a claim of service connection for a hepatitis C; the Veteran did not perfect an appeal of that decision, it became final.  

2.  Evidence received since the June 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for hepatitis C, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
	
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  By reopening the claim of entitlement to service connection for hepatitis C, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran's claim of entitlement to service connection for hepatitis C was previously denied in June 2002, based on a finding that the evidence failed to show that the condition was incurred in or caused by service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not perfect an appeal and that decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a claim to reopen in June 2009.  The RO declined to reopen the previously denied claim for service connection in an April 2010 rating decision.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes treatment records submitted to VA in July 2010, which included a statement from the Veteran's private treating physician, Dr. C.E.  The statement indicates that the physician believes that the Veteran's military service experience may have contributed to his chronic illnesses.  The illnesses discussed by the physician included Hepatitis C, cirrhosis, and chronic pain.  

This evidence was not before adjudicators when the Veteran's claim was last denied in June 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a hepatitis C and raises a reasonable possibility of substantiating the claim.  Specifically, the evidence added to the record, which is presumed credible for purposes of reopening the claim, provides evidence that the Veteran's service may have contributed to his hepatitis C.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hepatitis C, and the appeal is granted to this extent only. 

 
REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of service connection for hepatitis C and for an increased initial rating for an anxiety disorder. 

As an initial matter the Board finds that the RO/AMC should obtain any and all private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992). 

Regarding the Veteran's claim of entitlement to service connection for hepatitis C, the Board notes that the Veteran has not yet been provided a VA examination.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran has reported that he believes his hepatitis C is due to his period of service.  Specifically, he claims that he was exposed to hepatitis C either in his work with ammunition, through air gun inoculations, or by sharing razors.  A private statement from Dr. C.E. indicates that the Veteran's military service may have contributed to the Veteran's chronic conditions.  Additionally, the evidence of record shows that the Veteran has a current diagnosis of hepatitis C.  As there is evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with service, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination as to his claim for service connection for a hepatitis C.

Turning to the Veteran's claim of entitlement to an increased initial rating for anxiety, the Board notes that the Veteran was last afforded a VA examination in March 2011, and a medical opinion was offered in February 2012.  During his hearing, the Veteran indicated that he has attended group therapy for PTSD in Charlotte, North Carolina and that he was going to begin seeking treatment or classes at The American Legion as well.  The Veteran testified that he has panic attacks a few times a week for about 15 minutes; he stated that they often occur when he goes out in public places and that he cannot shop.  The Veteran's wife testified that he has bouts of anger from seemingly small provocations.  She recalled an incident where the Veteran followed a car after the car cut him off.  The Veteran agreed, saying he was "ready to do something" to the driver of the other vehicle.  At this point, if the Veteran and his wife go anywhere, the Veteran's wife drives.  The Veteran reported that he has difficulty remembering some things, including the day of the week, when to take his medications, and showering or bathing.  The Veteran testified that he periodically checks the doors, windows, and alarm; he reported that he does this every night.  The Veteran also reported frequent nightmares, especially when he does not take the medication that he is prescribed to help him sleep.  The Veteran denied suicidal ideation but endorsed homicidal ideation.  The Veteran stated that he last worked in 2008 as a barber; he indicated that he left the job because he could no longer get along with customers; he had engaged in a "few" fights before he left the job.  The Veteran endorsed flashbacks, and he reported that he has two friends.  The Veteran's wife indicated that the Veteran has anger issues that have resulted in him punching a whole in the wall; she also stated that, due to his temper, the Veteran's sons do not bring their grandchildren around very often.     

The Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's anxiety disorder.  The Veteran's last examination was over four years ago, and the Veteran describes symptoms that are worse than those reflected from the most recent examination report.  Furthermore, there are no treatment records which adequately address the Veteran's disability picture and the most recent records from the Veteran's group therapy sessions are not associated with the record.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's anxiety disorder, the Board finds that a new examination-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his hepatitis C and anxiety disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hepatitis C.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner is directed specifically to the lay statements of record as well as any and all treatment records associated with the file, including the statement from the Veteran's private treating physician.

The examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's period of service contributed in any way to the Veteran contracting hepatitis C many years after service?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

The examiner should provide a rationale that fully explains the basis for the conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his anxiety disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9435.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's anxiety disorder.  The examiner should also describe the impact that the Veteran's anxiety disorder has on the Veteran's ability to obtain and maintain substantially gainful employment.  Any opinion expressed should be accompanied by supporting rationale.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for hepatitis C and entitlement to an increased initial rating for an anxiety disorder.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


